Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dowling, J.), imposed July 15, 1999.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal the issue of the alleged excessiveness of his sentence was ineffective (see, People v Rose [Simon], 236 AD2d 637; People v Rolon, 220 AD2d 543). We have considered the defendant’s contention that the sentence is excessive and find it to be without merit (see, People v Allen, 269 AD2d 534; People v Kazepis, 101 AD2d 816). Mangano, P. J., O’Brien, Thompson, Krausman and Feuerstein, JJ., concur.